Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.
Currently, Claims 9, 11, and 13-15 are pending. Claims 9, 11, and 13-15 are examined on the merits. 
Election/Restrictions
Applicant’s election without traverse of the species 75-100% (v/v) ethanol in the reply filed on Nov. 19, 2019 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2020, 1/11/19, 5/23/18, 3/27/18 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s arguments, filed June 14, 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnaulov (from IDS) in view of Wang et al. (from IDS, Wang et al 2013).
Barnaulov teaches a method of repairing cutaneuous wound with epigeal parts (above ground parts, i.e. aerial parts) of Stellera chamaejasme (Abstract).  The wound treatment would result in promoting 
However, Barnaulov does not teach 75%-100% v/v ethanol, range of 0.001-80 wt% of Stellera chamaejasme extract.
Wang et al. teaches method of extracting calli and root of Stellera chamaejasme plant with 95% ethanol (Quantitative Analysis) with anti-bacterial, anti-inflammatory, relieving toxicity, purging fire, removing necrotic tissue or ulcers and promoting granulation (Introduction, left column, paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising range of 0.001-80 wt% of Stellera chamaejasme extract of the active agent combination for the following reasons.  The reference does teach the composition for treating wounds.  Barnaulov teaches a method of repairing cutaneuous wound with epigeal parts of Stellera chamaejasme (Abstract).  Wang et al. teaches method of extracting calli and root of Stellera chamaejasme plant with 95% ethanol (Quantitative Analysis) with anti-bacterial, anti-inflammatory, relieving toxicity, purging fire, removing necrotic tissue or ulcers and promoting granulation (Introduction, left column, paragraph 2).  Thus, it would have been obvious to make a concentrated composition containing range of 0.001-80 wt% for use as a treatment for wound treating.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
The references also do not specifically teach the 75%-100% v/v ethanol claimed by applicant.  Wang et al. teaches method of extracting calli and root of Stellera chamaejasme plant with 95% ethanol (Quantitative Analysis) with anti-bacterial, anti-inflammatory, relieving toxicity, purging fire, removing necrotic tissue or ulcers and promoting granulation (Introduction, left column, paragraph 2).  The percentage of ethanol is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal process in the pH range to use in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655